United States Court of Appeals
                     For the First Circuit
No. 21-1730

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   DAMIAN PERRY, a/k/a Primo,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                             Before

                  Thompson, Howard, and Gelpí,
                        Circuit Judges.



     James M. Mason, with whom Handelman & Mason LLC was on brief,
for appellant.
     Mahogane D. Reed, U.S. Department of Justice, Criminal
Division, Appellate Section, with whom Darcie N. McElwee, United
States Attorney, Joel B. Casey, Assistant United States Attorney,
Kenneth A. Polite, Jr., Assistant Attorney General, and Lisa H.
Miller, Deputy Assistant Attorney General, were on brief, for
appellee.


                       September 16, 2022
            THOMPSON, Circuit Judge.          Damian Perry (known to some as

"Primo") questions the procedural and substantive reasonableness

of a below-guidelines sentence imposed by a federal district judge

in Maine.    But we must affirm.

                              How Perry Got Here

            Perry's story bounces back and forth between Connecticut

and Maine.    Noting only what is needed to frame the legal issues

before us, we ask for the reader's patience as we provide the key

dates and details (their significance will become clear later,

rest assured — know too that the core background events are

undisputed unless otherwise noted).

            Sometime   in     early   2016,    Perry    hooked    up   with   Luis

Padilla.    It changed Perry's life forever.

            Padilla led a gang that dumped drugs (crack and heroin)

from Connecticut onto the streets of Maine.                  Doing what he could

to help the group, Perry (in the government's telling) soon became

co-leader    with   Padilla    (Perry   contests       the    co-leader   label).

Authorities caught on to their activities, however.                And by 2016's

end, a federal grand jury in Connecticut indicted the two and

another on various drug charges — including conspiracy from about

October 1, 2016 through October 12, 2016.

            Perry got released on bail after his arrest, conditioned

on his not breaking any laws (federal, state, or local).                  And in

                                      - 2 -
March 2017, he pled guilty in Connecticut federal court to the

conspiracy charge.       But he did not stay out of trouble for long.

We know this because while still on bail pending sentencing in

Connecticut, he got busted in September 2017 for pumping more drugs

into Maine.

            Cut to July 2018. A federal grand jury in Maine indicted

Perry, Padilla, and others for drug conspiracy (involving crack

and heroin) beginning about January 1, 2015 and continuing to about

September 1, 2017.          Back in Connecticut, however, a federal

district    judge   about      a    month   later   —   after   factoring   his

"continu[ing] to commit crimes" during the bail period into her

decisional calculus, see 18 U.S.C. § 3553(a) (a statute that guides

judges during sentencing) — gave Perry 92 months behind bars for

his part in the conspiracy charged in the Connecticut case, with

92 months being the lowest point on the guidelines range (granting

the government's motion, the Connecticut federal judge also tossed

the remaining counts).         Padilla got 78 months for his role.

            April 2019 turned out to be a good month for Padilla,

however.    A federal district judge in Maine dismissed the case

against    him   there   for       double   jeopardy,   concluding   that   the

government "failed to show it is not prosecuting [him] twice for

the same crime."    But a little later, in May 2019, a Maine federal

grand jury separately indicted Perry for possessing drugs (crack

                                       - 3 -
and   heroin)      with   intent        to    distribute     and    for     using   a

communications device to commit a drug crime (a big difference

between this indictment and the other indictments is that this one

did not include a conspiracy charge).                    In July that same year,

Perry pled guilty to these counts in return for the government's

dismissal of the conspiracy charge in the earlier Maine federal

indictment.

            That    brings   us    to    Perry's      sentencing    on    the   drug-

distribution and communications-device counts.                 During that time,

a lot happened.      But all one needs to know for now appears in the

next seven paragraphs.

            As the calendar turned to November 2019, a probation

officer drafted a presentence investigation report ("PIR") using

conduct — including drug quantities — from Perry's Connecticut-

conspiracy    conviction     to    develop        a   guidelines   range.       Perry

objected to some parts of the PIR in January 2020, arguing for

example    that    probation's     use       of   that   conduct   raised    double-

jeopardy concerns because it was "implicated" in the Connecticut

case.1    Which explains why he asked the Maine federal judge not to



      1The Framers "designed" the Constitution's double-jeopardy
clause "as much to prevent the criminal from being twice punished
for the same offence as from being twice tried for it." Witte v.
United States, 515 U.S. 389, 396 (1995) (quoting Ex parte Lange,
85 U.S. (18 Wall.) 163, 173 (1874)). Perry's case (as he himself
concedes) raises no "successive prosecution" concerns.
                                        - 4 -
use drug weight from that conviction (he thought, and still thinks,

however, that double-jeopardy principles "should be considered

when determining the fairness of the sentence and whether the

sentence in the Maine case should run concurrent to that of the

Connecticut case). Having had some time to think about the matter,

that same judge — at a presentence conference in April 2020 — asked

probation to tell the parties what Perry's guidelines range would

be with his Connecticut-offense conduct removed from the equation.

          Released in July 2020, probation's revised PIR laid out

the two scenarios.

          Scenario one:    The Maine federal judge treats Perry's

Connecticut offense as "relevant conduct" to the drug-distribution

and communications-device violations listed in the Maine federal

indictment.    See USSG § 1B1.3(a)(1)(B) (defining relevant conduct

to include "all acts and omissions" (1) "within the scope of the

jointly undertaken criminal activity"; (2) "in furtherance of that

criminal activity"; and (3) "reasonably foreseeable in connection

with that criminal activity").     So all drug quantities from the

Connecticut case get added to the mix, resulting in a base offense

level of 32.     After some adjustments (not relevant here), the

total-offense level becomes 38.    The Connecticut offense does not

affect his criminal-history category of V, however.        Perry's

guidelines range is 360 months to life, though statutorily capped

                                - 5 -
at 528 months.      Treating the Connecticut offense as relevant

conduct means the Maine federal judge could adjust Perry's sentence

to run fully concurrent with his Connecticut-offense sentence.

See USSG § 5G1.3(b)(2) (providing that if "a term of imprisonment

resulted from another offense that is relevant conduct to the

instant offense . . . the sentence for the instant offense shall

be imposed to run concurrently to the remainder of the undischarged

term of imprisonment"); see also id. § 5G1.3(b)(1) (stating that

if the judge concludes that the bureau of prisons will not credit

time "already served on the undischarged term of imprisonment,"

the judge "shall adjust the sentence" to account for that time).

          Now for scenario two, which differs dramatically from

scenario one:      The Maine federal judge does not treat Perry's

Connecticut offense as relevant conduct.         So all drug quantities

from that case are excluded from the sentencing calculation, which

results in a base-offense level of 28 and an adjusted total-offense

level of 34.       This scenario also triggers the addition of 3

criminal-history     points,   placing   Perry    in   criminal-history

category VI with a guidelines range of 262 to 327 months.        And not

considering the Connecticut offense as relevant conduct means the

Maine federal judge could run Perry's sentence concurrent with,

partially concurrent with, or consecutive to the undischarged

Connecticut-offense    sentence.     See   USSG     § 5G1.3(d)   (policy

                                 - 6 -
statement) (providing that if a prior offense is not relevant

conduct to the instant offense, the judge may impose a sentence

concurrent, partially concurrent, or consecutive "to the prior

undischarged term of imprisonment").

                 Returning    to   his   theory     of   double     jeopardy,    Perry

insisted that the Connecticut federal judge had already punished

him for his conduct and so the Maine federal judge had to impose

a sentence fully concurrent to his Connecticut sentence.2                     But the

Maine federal judge concluded otherwise in December 2020, ruling

that       enhancing   (within     statutory      limits)    the       punishment    for

Perry's latest crime because of earlier criminal conduct would not

impose a second punishment for that conduct.                     "[T]he tail of" the

relevant conduct from the Connecticut case, said the judge, is not

"wag[ging] the dog of the substantive offense[s]" in Maine.

                 As Perry's sentencing drew nearer, he and the government

jointly stipulated in March 2021 that before his December 2016

arrest "in Connecticut, [he] had been participating in a drug

trafficking conspiracy with Luis Padilla and others since 2016"

and that "[a]t some point following his release following his

arrest      in    Connecticut"     he    "resumed    his    participation       in   the

conspiracy"        (some     brackets    removed).         But    at   sentencing    in



       Apologies for not having a shorter or catchier way to
       2

differentiate the two federal district judges.
                                          - 7 -
September 2021, the parties agreed that in crafting the guidelines

range the Maine federal judge should exclude all drug quantities

charged in the Connecticut case.        That judge accepted their

agreement, noting that omitting those quantities helps "lower" the

guidelines range.    The judge then applied a 3-level enhancement

because Perry committed new crimes while on bail, see USSG 3C1.3,

rejecting his double-jeopardy theory that the Connecticut federal

judge had "punished [him] already for this bail violation in his

Connecticut case."   And the judge added 3 criminal-history points

for the Connecticut conviction, putting Perry in criminal-history

category VI with a guidelines range of 262 to 327 months.

          Beneficially to Perry, however, the Maine federal judge

used a range of 210 to 262 months to reduce the sentencing

disparity between crack and powder cocaine.     And after assessing

the § 3553(a) factors, the judge varied downwards (by a lot) to

137 months — with 6 months attributed to Perry's having done the

underlying offenses while on bail.     Last (though not least), the

judge structured Perry's term to run concurrently with the rest of

the Connecticut sentence but with no credit for the 48 months

already served on that sentence.     The judge ruled that way after

rebuffing Perry's claim that sentencing delays caused by the COVID-

19 pandemic represent the kind of "extraordinary" circumstances

that justify time-served credit and after saying that he wanted to

                               - 8 -
"maintain[] the district judge in Connecticut's punishment of

[him] for the Connecticut crime."3         And the judge made sure to

specify that he designed the sentence to "punish[]" Perry "for

what [he] did in Maine" and not to "punish [him] again for what

[he] did in Connecticut."

          So here we are, with Perry (as we said) calling the Maine

federal   judge's   sentence       procedurally    and   substantively

unreasonable.4

                       Standard of Review

          We review preserved claims of sentencing error — whether

procedural or substantive      —   for abuse of discretion (no one

disputes that this standard controls here).         See, e.g., United

States v. Vélez-Andino, 12 F.4th 105, 112 (1st Cir. 2021).       This

review is multi-layered, requiring us to inspect "factual findings

for clear error, arguments that the [judge] erred in interpreting

or applying the guidelines de novo, and judgment calls for abuse

of discretion simpliciter."     United States v. Leahy, 668 F.3d 18,




     3 Perry preferred to "wait for an in-person sentencing,"
despite potential delays in in-person proceedings caused by the
COVID-19 pandemic.
     4 For anyone wondering, a different lawyer represents Perry
on appeal.
                                   - 9 -
21 (1st Cir. 2012); see also United States v. Carpenter, 781 F.3d

599, 621-22 (1st Cir. 2015).

                      Procedural Reasonableness

           First up is Perry's claim that had the Maine federal

judge treated the Connecticut drug activity as relevant conduct,

he would have applied § 5G1.3(b) instead of § 5G1.3(d) — which,

the   argument   continues,   would   have   resulted   in   the   judge's

adjusting the sentence for "time served" and having it "run

concurrently with unserved Connecticut time."5          It is of course

Perry's burden to prove the applicability of a guidelines section

that will help his sentence. See, e.g., United States v. Carrasco-

de-Jesús, 589 F.3d 22, 28 (1st Cir. 2009).         But he has not done

that.

           Judges "often" have discretion in deciding whether to

impose a concurrent or consecutive sentence.      See United States v.




      5As a reminder of sorts, § 5G1.3(b) says that if a sentence
"resulted from another offense that is relevant conduct to the
instant offense of conviction" under § 1B1.3, the judge "shall
adjust the sentence" for any prison time "already served" that the
bureau of prisons will not credit and "shall" run the sentence
concurrent with "the remainder of the undischarged term."       But
§ 5G1.3(d) says that "[i]n any other case involving an undischarged
term of imprisonment," the judge may impose a sentence to run
concurrently, partially concurrently, or consecutive to the
undischarged term "to achieve a reasonable punishment for the
instant offense."
                                - 10 -
Rentas-Muñiz, 887 F.3d 1, 3 (1st Cir. 2018).6             Relying on United

States       v.     Román-Díaz,    Perry   helpfully   concedes    (at   least

implicitly) that the Maine federal judge had that discretion here,

after considering the § 3553(a) factors — "including any applicable

sentencing guidelines and policy statements," like § 5G1.3, see

853 F.3d 591, 598 (1st Cir. 2017) (quoting Carrasco-de-Jesús, 589

F.3d at 27).        Yet despite what Perry argues, the judge — who agreed

with the parties not to consider the Connecticut drug activity in

calculating the base-offense level, listened to the pitch for a

fully concurrent sentence under § 5G1.3, but picked a partially

concurrent one — followed our caselaw to a T.             A judge after all

must       settle    on   one   understanding   of   "relevant    conduct"   in

calculating a sentence.            See United States v. Jaca-Nazario, 521

F.3d 50, 54 (1st Cir. 2008).           And once the judge here said yes to

excluding the Connecticut drug activity in figuring the base-

offense level, he committed no error in using that consistent

understanding of "relevant conduct" in working with § 5G1.3.                 See

id. (emphasizing that             a judge cannot use certain conduct as

relevant conduct "for some purposes but not for others").




       We say "often" because a statute of conviction — like 18
       6

U.S.C. § 924(c), the general firearms statute — might require a
consecutive sentence. See Rentas-Muñiz, 887 F.3d at 3.
                                      - 11 -
              Perry argues in his reply brief that the judge stumbled

by "ignor[ing]" the parties' March 2021 stipulation that before

his    December      2016     capture       "in    Connecticut,        [he]    had      been

participating in a drug trafficking conspiracy with Luis Padilla

and others since 2016" and that after "his release following his

arrest   in    Connecticut"      he     "resumed        his   participation        in    the

conspiracy."        As he sees things, this stipulation shows that "the

Connecticut case was relevant conduct."                    Putting aside both that

his theory fails to account for the parties' later agreement (which

the judge accepted) to bar all drug amounts from the Connecticut

case and that he himself admits that judges (not the litigants)

decide what is relevant conduct, we fall back on the well-known

rule   that    "new    arguments       in    reply      briefs   are   waived."          See

BioChemics, Inc. v. AXIS Reinsurance Co., 924 F.3d 633, 644 n.8

(1st Cir. 2019).

              The   bottom     line     is       that   Perry    offers       no   winning

procedural-reasonableness argument.

                            Substantive Reasonableness

              Even absent any procedural defects, Perry claims his

below-guidelines            sentence        is     substantively          unreasonable.

"[R]arely" will a sentence like that require a do-over. See United

States v. Millán-Machuca, 991 F.3d 7, 32 (1st Cir. 2021).                                And

Perry's situation is not that "rare" case.                       As we explain why,

                                        - 12 -
keep in mind "that there is no single 'reasonable' sentence in any

one case but rather a range of sensible outcomes," see United

States v. Vixamar, 679 F.3d 22, 29, (1st Cir. 2012) (quoting United

States v. Clogston, 662 F.3d 588, 592 (1st Cir. 2011)) — meaning

that if the Maine federal judge "gave a plausible explanation" for

the chosen sentence and "reached a defensible result," Perry's

substantive-unreasonable challenge crashes, see United States v.

Chisholm, 940 F.3d 119, 132 (1st Cir. 2019).

               Citing application note 4(E) to § 5G1.3, Perry argues

that — in exercising discretion under § 5G1.3(d) — the Maine

federal judge slipped by not crediting him for time he served while

awaiting his in-person sentencing hearing during the COVID-19

pandemic.7       This application note says that "in an extraordinary

case       involving   an   undischarged   term   of   imprisonment   under"

§ 5G1.3(d), "it may be appropriate for the court to downwardly

depart."       Such a departure, for example, "may be warranted to

ensure that the combined punishment is not increased unduly by the

fortuity and timing of separate prosecutions and sentencings."

The judge very much wanted to help "maintain[] the district judge

in Connecticut's punishment of [him] for the Connecticut crime."




       Perry (without contradiction from the government) puts that
       7

number at "22 months," noting that "his sentencing took place
nearly 22 months" after probation wrote the "initial [PIR]."
                                    - 13 -
And Perry has not convincingly shown that the judge's actions rise

to   the      level   of   reversible     error,   particularly     given   that

application note 4(E) tells sentencers to structure sentences to

"ensure[] a reasonable incremental punishment for the instant

offense of conviction."         Ever-persistent, Perry suggests that the

judge "was silent on the effect of the nearly two year delay"

COVID-19 caused "just to get sentenced."              But the defense spent

time at sentencing pushing COVID-19-based arguments.                And any hole

in the judge's reasoning can be closed by comparing what was argued

with what the judge did.         See, e.g., United States v. Baptiste, 8

F.4th 30, 37 (1st Cir. 2021).8

               Perry next protests that the Maine federal judge put him

in   double     jeopardy.     And   his    brief   hints   at   a   kitchen-sink

approach, intimating for instance that the Maine federal judge

botched matters by considering the Connecticut-conspiracy conduct

and the crimes he committed while on bail — even though the

Connecticut federal judge also considered all this in sentencing

him.9       A common theme runs through his argument, however.          Leaning



       A point of clarification. While Perry treats this issue as
        8

a substantive reasonableness challenge, the government treats it
as a procedural reasonableness attack.         The challenge is
insubstantial regardless of the label. See generally United States
v. Denson, 689 F.3d 21, 26 (1st Cir. 2012) (noting that
"[r]easonableness has two aspects — procedural and substantive").
       Perry's brief also whispers a suggestion of a double-
        9

jeopardy problem based on his belief that the government's
                           - 14 -
heavily on United States v. Lombard, 72 F.3d 170 (1st Cir. 1995),

and using a familiar metaphor, Perry basically argues that the

"tail" of the conduct considered in Connecticut "wagg[e]d the dog"

of his substantive offenses in Maine.          But his efforts to draw a

parallel between his situation and Lombard's go nowhere, though

this requires some explaining.

           A state-court jury acquitted Lombard of state-law murder

charges.    Id. at 173.   But federal prosecutors later charged him

with   federal-firearms   offenses.      Id.      A   federal-court   jury

convicted him.    Id. at 174.    And the district judge gave him a

life term under the then-mandatory guidelines after increasing the

sentence based on a finding that he had used the firearm in the

murders, id. — without that enhancement, his guidelines range would

have been 262 to 327 months, id. at 178.         We vacated and remanded

for resentencing, stating (among other things) that not only did

the enhancing conduct constitute separate crimes, but Lombard had

already been acquitted of them.          Id. at 178-79.      So the feds

essentially used the federal-firearms conviction to achieve what

the state-murder charges had not.     See id.      We continued:

       Given the magnitude of the sentence "enhancement," the
       seriousness of the "enhancing" conduct in relation to


sentencing recommendation in this case "remained rooted in" the
"dismissed conspiracy charge."     But this suggestion is too
underdeveloped to be preserved.     See, e.g., United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
                                - 15 -
      the offense of conviction, and the seemingly mandatory
      imposition of the life sentence, this summary process
      effectively overshadowed the firearms possession charge
      and raises serious questions as to the proper allocation
      of the procedural protections attendant to trial versus
      sentencing. We would be hard put to think of a better
      example of a case in which a sentence "enhancement" might
      be described as a "tail which wags the dog" of the
      defendant's offense of conviction.

Id. at 180 (emphasis added and cleaned up).         Ultimately, because

one   could   "realistically"    regard     Lombard's      life    term     "as

punishment for the murders, as opposed to punishment for the

firearms offense," constitutional worries "c[a]me" to the fore."

But we took pains to note the "unusual[ness]" of this "perhaps

. . . singular case," stressing how Lombard did not provide an

open-ended invitation to litigate such issues in usual cases.               See

id. at 187; see also United States v. González, 857 F.3d 46, 60

(1st Cir. 2017) (indicating that Lombard stands alone in this

circuit in its result).

           Suffice   to   say,   Perry's    case   bears    no    meaningful

comparison to Lombard.     And we can so conclude by noting that the

Maine federal judge did not use the drug quantities from the

Connecticut case to boost up Perry's offense level.              Don't forget

either that the Maine federal judge explicitly said that he crafted

the below-guidelines sentence to "punish[]" him "for what [he] did

in Maine," not to "punish [him] again for what [he] did in

Connecticut."     Faced   with   these     realities,   Perry      offers   no

                                 - 16 -
compelling way to "realistically" see his sentence as "punishment"

for the Connecticut conviction, rather than as "punishment" for

the Maine conviction, see Lombard, 72 F.3d at 181 — he offers no

sensible basis for concluding that his case fits Lombard's "unusual

and perhaps . . . singular" mold.          See id. at 187.           If more were

needed (and we doubt that it is), Perry identifies nothing about

his sentencing that implicates Lombard's core concern — prior

"relevant     conduct"   that    was    "inordinately            significant"    in

dictating his sentence.     See id. at 185.        And other than listing

Lombard's other concerns — "the absence of a statutory maximum for

the felon in possession offense" (to quote his brief, as a for-

instance) — he never meaningfully explains how those concerns are

present here.

            Trying another tack, Perry faults the Maine federal

judge for not seeing a double-jeopardy problem in applying the 3-

level enhancement under § 3C1.3 for his having committed the

underlying offense while on bail in the Connecticut case.                        As

framed, this contention rises or falls on his claim that the

Connecticut    federal   judge   "had    already      .    .   .   applied"     that

enhancement "in the Connecticut case," resulting in what he calls

"impermissible double counting."         The contention falls, for the

Connecticut    federal   judge   did    not   apply       that     enhancement   in

estimating the guidelines range.         She did mention how Perry had

                                  - 17 -
committed multiple federal offenses (including the offense in this

case) while on bail, though she did so only in selecting a suitable

sentence under the § 3553(a) factors.   And her considering Perry's

conduct like this while imposing a sentence did not constitute

punishment for double-jeopardy purposes and did not bar the Maine

federal judge from applying § 3C1.3.    See Witte, 515 U.S. at 397-

99.10

             Speaking of the § 3553(a) factors, Perry next accuses

the Maine federal judge of not properly assessing all the relevant

ones in selecting his sentence.    But the record shows otherwise,

with the judge's extensive discussion of those factors spanning

nearly 18 pages.    By way of example only, the judge discussed the

seriousness of the crimes, deterrence, and public protection —

commenting how Perry's "go[ing] out and continu[ing] to deal drugs"

while on bail was "highly unusual and rather brazen," "self-

destructive," and gave "the court pause" and "a chill."




        Sentencing Witte on a marijuana charge, a federal judge
        10

enhanced his prison term after considering uncharged conduct
involving cocaine. Id. at 394. When Witte later got charged with
importing cocaine (the same cocaine considered in the earlier
proceeding), he moved to dismiss the indictment on double-jeopardy
grounds. Id. at 394-95. He won in the district court, lost in
the circuit court, and lost again in the Supreme Court. Of note,
the Supreme Court held that consideration of the cocaine conduct
in this context was not "punishment" under the double-jeopardy
clause. Id. at 397-99.
                               - 18 -
          Quoting    §   3553(a)(6),   Perry    also   accuses   the   Maine

federal   judge     of   not   "avoid[ing]      unwarranted      sentencing

disparities" between him and Padilla.          "Padilla was sentenced to

a single 78-month sentence" while he (Perry) "faces an overall

sentence of 185 months between the two cases," which is unfair to

him — or so Perry writes.11     The problem, as the judge noted, is

"Padilla stopped dealing drugs in Maine" but Perry "did not."           And

because different levels of culpability can justify different

sentences, Perry's disparity claim is a no-go.12        See, e.g., United

States v. Candelario-Ramos, 45 F.4th 521, 525-26 (1st Cir. 2022);

United States v. Romero, 906 F.3d 196, 211-12 (1st Cir. 2018);

United States v. Reverol-Rivera, 778 F.3d 363, 366 (1st Cir. 2015).

          A sub-subheading in Perry's opening brief says (emphasis

ours) that his term created "[s]entencing disparities with other

related defendants."     But he waived the "other related defendants"

claim by not developing it.     His brief talks about the "different

treatment of . . . two men" — Perry and Padilla — and not others.

See, e.g., United States v. Pérez-Vásquez, 6 F.4th 180, 204 n.18


     11 Perry asserts (again without contradiction from the
government)   that  his   "sentence in  Connecticut  ran  for
approximately 48 months before his concurrent 137 months were
ordered for a total of 185 months."
     12The judge recognized that "Padilla stopped because he was
in prison and he could not come to Maine." But the judge said
that the "fact is . . . Padilla did stop." And Perry's briefs
offer no unbeatable response.
                                 - 19 -
(1st Cir. 2021). And waiver principles also doom his reply brief's

single-sentence statement that an unjustified disparity exists

between him and "co-defendants in the case whose sentence ranged

from 10-48 months."   See United States v. Munyenyezi, 781 F.3d

532, 545 (1st Cir. 2015) (deeming a sentencing-disparity argument

waived because the defendant made no attempt to show how she was

similarly situated to her proposed comparators).     See generally

Braintree Lab'ys, Inc. v. Citigroup Glob. Mkts Inc., 622 F.3d 36,

43-44 (1st Cir. 2010) (deeming arguments cursorily made in an

opening brief waived, adding that "[t]he slight development in the

reply brief d[id] nothing to help matters, as arguments raised

there for the first time come too late to be preserved on appeal").

          All in all, nothing Perry argues persuades us that his

below-guidelines sentence is implausible or indefensible.      And

that is that on the substantive-reasonableness front.

                           Final Words

          Convinced the Maine federal judge abused no discretion

here, we affirm Perry's sentence.




                              - 20 -